United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission file number 0-23090 CARROLLTON BANCORP (Exact name of registrant as specified in its charter) MARYLAND 52-1660951 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7151 Columbia Gateway Drive, Suite A, Columbia, Maryland 21046 (Address of principal executive offices) (410) 312-5400 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 2,569,188 common shares outstanding at May 6, 2010 CARROLLTON BANCORP CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December31, 2009 3 Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2010 and 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II - OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Reserved 29 Item 5. Other Information 29 Item 6. Exhibits 30 PART I ITEM 1. FINANCIAL STATEMENTS CARROLLTON BANCORP CONSOLIDATED BALANCE SHEETS March 31, December31, (unaudited) ASSETS Cash and due from banks $ $ Federal funds sold and other interest bearing deposits Federal Home Loan Bank stock, at cost Investment securities: Available for sale Held to maturity (fair value of $7,162,722 and $7,516,198) Loans held for sale Loans, less allowance for loan losses of $4,465,649in 2010 and $4,322,604 in 2009 Premises and equipment Accrued interest receivable Bank owned life insurance Deferred income taxes Foreclosed real estate Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under agreement to repurchase Advances from the Federal Home Loan Bank Accrued interest payable Accrued pension plan Other liabilities SHAREHOLDERS’ EQUITY Preferred stock, par value $1.00 per share (liquidation preference of $1,000 per share) authorized 9,201 shares; issued and outstanding 9,201 in 2010 and 2009 (discount of $338,307 in 2010 and $358,778 in 2009) Common stock, par $1.00 per share; authorized 10,000,000 shares; issued and outstanding 2,569,188 in 2010 and 2,568,588 in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive income (2,748,947 ) (3,623,860 ) $ $ See accompanying notes to consolidated financial statements. 3 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March31, (unaudited) (unaudited) Interest income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Nontaxable Dividends Interest on federal funds sold and interest-bearing deposits with other banks Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Brokerage commissions Electronic Banking fees Mortgage banking fees and gains Other fees and commissions Security losses ) — Total noninterest income Noninterest expenses: Salaries Employee benefits Occupancy Furniture and equipment Professional fees Other noninterest expenses Total noninterest expenses Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) ) Preferred stock dividends and discount accretion Net income (loss) attributable to common shareholders $ ) $ Basic net income (loss) per common share $ ) $ Diluted net income (loss) per common share $ ) $ See accompanying notes to consolidated financial statements. 4 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the Three Months Ended March 31, 2010 and 2009 (unaudited) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Balance December31, 2009 $ 8,842,222 $ $ $ $
